DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Rejection is in response to the applicant’s request for continued examination, received on 6/21/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HERAEUS KULZER GMBH (EP 2676633; herein after Heraeus) in view of any one of University of Connecticut (WO 2004/033553 A1) or California Inst of tech (US 20150118188 A1= D6) or California Inst of Tech (WO 2014055720 A1 = D7). 
For claims 18 -20,  Heraeus teach method of fabricating a orthodontic appliance ( dental mask (gum mask) or relining for dental prosthesis), the method comprising:  providing polymer precursor solution to a stereolithography or digital light processing machine ([0011]-[0015] states using stereolithography or DLP to make the dental part, specifically gum mask or a relining for dental prosthesis, as per [0010]), the polymer precursor comprising a monomer or oligomer ([0014]), a catalyst ([0016]), UV absorbing agent ([0014]-[0015]), one or more reactions of the polymer precursor solution being modulated in response to UV light ([0015] states curing by UV or visible wavelength range).
However, Heraeus fails to teach fabricating including olefin polymer, and an olefin containing quenching agent; wherein the olefin polymer precursor solution is configured to form an olefin polymer via ring opening metathesis polymerization (ROMP).
In the same field of endeavor pertaining to polymers used in dentistry, University of Connecticut teaches material suitable for impression material for molding, duplication, rapid prototyping, dentistry…(page 4 item c) including chemically cross-linked polycyclooctenes (PCOs)  [olefins] (see page 3 last paragraph)  and PCOs are synthesized via Grubbs mediated ring opening metathesis, thereby using ethyl vinyl ether as quenching agent (see claims 17-19 and example on page 7;  it is noted that quenching agent in the claim is identical to quenching agent used or recited in the instant spec).
It would have been obvious to one skilled in the art to modify the rapid prototyping technique as taught by Heraeus with including specific monomer or oligomer comprising polycyclooctenes (PCOs) as taught by University of Connecticut, with further including specific olefin quenching agent, for the benefit of producing a product having desired functional properties.
Additionally, D6/D7 discloses photosensitive compositions comprising reaction products of Grubbs-type ROMP in presence of quenching agent/UV absorbing agent (alkyl vinyl ether) (see example 8, [416] of D6 and Example 2, [148] of D7 in particular). In example 2 and 8 a mixture of norbnene derivate and dicyclopentadiene is implemented as monomer mixture and contacted with Grubbs 2 catalyst, Furthermore, ethyl vinyl ether is added as quenching agent. The compositions are described to be suitable for rapid prototyping technique to construct three dimensional articles (p. 24 of D6 and p. 38, [105] of D7). It would have been obvious to modify Heraeus with any one of the teachings in regards to using composition [olefins][olefin quenching agent] taught by University of Connecticut, or D6/D7, for producing 3D object having desired mechanical properties.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0163676 A1; US 2017/0087199 A1; US 2016/0376263 A1; US 2016/0185897 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743